Hawaiian Electric Exhibit 10.2(f)


AMENDMENT NO. 3 TO POWER PURCHASE AGREEMENT
BETWEEN AES HAWAII, INC.
AND
HAWAIIAN ELECTRIC COMPANY, INC.


This Amendment No. 3 to Power Purchase Agreement (“Amendment No. 3” or
“Amendment”) is made and entered into as of the 13th day of November, 2015, by
and between HAWAIIAN ELECTRIC COMPANY, INC., a Hawaii corporation (“HECO”), and
AES HAWAII, INC., a Delaware corporation, formerly known as AES Barbers Point,
Inc. (“AES Hawaii”), each individually referred to as a “Party” and both
collectively referred to as the “Parties.”
RECITALS
A.    HECO and AES Barbers Point, Inc. (renamed AES Hawaii, Inc. as of
September 12, 1997) have entered into a Power Purchase Agreement dated
March 25, 1988, as subsequently amended, modified and clarified (the “Power
Purchase Agreement”).
B.    AES Hawaii has proposed increasing the Committed Capacity of the Facility
by up to nine (9) MW to 189 MW and has proposed declaring an increased Committed
Capacity for the Facility of up to 189 MW.
C.    HECO and AES Hawaii have agreed to conduct a capacity test regarding the
proposed increase of up to 9 MW in Committed Capacity (the “Capacity Test”),
based on the AES Capacity Evaluation Protocol attached to this Amendment No. 3
as Exhibit 1.
D.    HECO has decided that it is beneficial to itself and its customers, and
AES Hawaii has decided that it is beneficial to itself, for AES Hawaii to
provide and HECO to accept an increase in available capacity of up to 9 MW
pursuant to this Amendment No. 3, subject to the demonstration of such increased
available capacity in the Capacity Test and the approval of this Amendment No. 3
by the Public Utilities Commission of the State of Hawaii, as further described
herein.
E.    HECO and AES Hawaii desire to establish an in-service date for such
increased capacity contingent upon certain approvals as set forth herein and to
otherwise amend certain provisions of the Power Purchase Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual agreements and
covenants contained in this Amendment and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:




--------------------------------------------------------------------------------






1.
REGARDING ARTICLE I OF THE POWER PURCHASE AGREEMENT - DEFINITIONS

A.Effective upon the occurrence of the Additional Capacity In-Service Date,
Article I of the Power Purchase Agreement is hereby amended by modifying the
definitions of the following terms to read in their entirety as set forth below:
Committed Capacity - The amount of capacity that AES Hawaii declares following
completion of the Capacity Test, which shall be the greater of (a) one hundred
eighty thousand kilowatts (180,000 KW) and (b) the lesser of: (1) one hundred
eighty-nine thousand kilowatts (189,000 KW) and (2) the maximum capacity
demonstrated to the reasonable satisfaction of AES Hawaii and HECO by the data
collected and corrected pursuant to the AES Capacity Evaluation Protocol.
Firm Capacity -The Committed Capacity, which AES Hawaii agrees herein to make
available to HECO from the Facility under HECO Dispatch.
GNPIPD - The value shown in the United States Department of Commerce, Bureau of
Economic Analysis publication entitled Survey of Current Business for the
percentage change in prices over each calendar month associated with the Gross
National Product for the previous month.
Unit Trips - The sudden and immediate removal of one of the Facility’s boilers
or the Facility’s generator from service as a result of immediate
mechanical/electrical/hydraulic control system trips or operator initiated
trips/shutdowns that require HECO to take immediate steps to place an
unscheduled generator on-line to make up for the loss of output of the
Facility’s generator or boiler; provided, however, that Unit Trips shall not
include: (1) any failure which occurs within 48 hours of the time at which the
Facility is restarted following an outage; or (2) trips requested, caused or
initiated by HECO other than pursuant to Section 4.1 in circumstances described
in Section 4.1A. A trip of one of the boilers shall be counted as one-half (1/2)
of a Unit Trip, and a trip of both boilers or the generator shall be counted as
one (1) Unit Trip.
The requirement that HECO “take immediate steps to place an unscheduled
generator on-line” shall not operate to exclude from the “Unit Trips” definition
a trip/shutdown event if, at the time of the trip/shutdown in question, all
generators comprising HECO’s resource system that are available to operate are
operating and HECO would have taken immediate steps to place another generator
on-line had another generator been available.
An “unscheduled generator” is determined immediately prior to the instant of
commencement of the trip/shutdown event and means, in the case of a steam
generator, a generator that had not been scheduled by HECO to be on-line for at
least another three hours after the time a trip/shutdown event commenced, and in
the case of a non-steam generator such as a combustion turbine or internal
combustion engine, a generator that had not been scheduled by HECO to be on-line
for at least another thirty minutes after the time a trip/shutdown event
commenced.

2

--------------------------------------------------------------------------------






B.Effective upon the occurrence of the Additional Capacity In-Service Date,
Article I of the Power Purchase Agreement is hereby amended by adding the
definitions set forth below:
Act 234 - Act 234 enacted by the State of Hawaii Legislature at 2007 Haw. Sess.
Laws 234 at 697-702.
Additional Capacity - The first 9,000 KW of Committed Capacity beyond the
Baseline Capacity.
Additional Capacity In-Service Date - The later of the date that the Online
Testing Condition Precedent is satisfied and the Additional Capacity Rate
Inclusion Date; provided that the conditions precedent set forth in Section 4 of
Amendment No. 3 have been satisfied.
Additional Capacity Rate Inclusion Date - The earlier of (1) the effective date
of an interim or final rate increase authorized by an interim or final order
(whichever is first) of the Public Utilities Commission in a HECO general rate
case that includes in HECO’s electric rates the additional purchased power costs
(including the costs incurred as a result of the Energy Charge for Additional
Energy and the Capacity Charge for the Additional Capacity) incurred by HECO
pursuant to Amendment No. 3 that are not recovered through the Energy Cost
Adjustment Clause and the Purchased Power Adjustment Clause, or (2) the date
upon which HECO is allowed to begin recovering such additional purchased power
costs through the Energy Cost Adjustment Clause and the Purchased Power
Adjustment Clause.
AES Cap is defined in Section 3.4B(3).
AES Capacity Evaluation Protocol - The AES Capacity Evaluation Protocol attached
to Amendment No. 3 as Exhibit 1.
Additional Energy - The energy taken by HECO, other than Baseline Energy, when
the Facility is dispatched above the Baseline Capacity but not more than the
Committed Capacity.
Amendment No. 3 - Amendment No. 3 to Power Purchase Agreement, dated as of
November 13, 2015, by and between HECO and AES Hawaii.
Annual Threshold - For each Contract Year, the first 41,391,000 kwh of
Additional Energy taken during the Non-Peak Period during such Contract Year.
Baseline Capacity - The first 180,000 KW of Committed Capacity.
Baseline Energy - Baseline Energy consists of the following: (1) all of the
energy taken by HECO when the Facility is dispatched at no more than the
Baseline Capacity, and (2) when the Facility is dispatched above the Baseline
Capacity, the energy taken by HECO that is attributable to the first 180,000 KW
of such dispatch.

3

--------------------------------------------------------------------------------






Business Day - a day other than a Saturday, Sunday, or federal or State of
Hawaii holiday.
Capacity Test - The capacity test conducted according to the AES Capacity
Evaluation Protocol.
Continuation Condition is defined in Section 3.2B(6)(v).
CSP is defined in Section 3.4B(3).
Daily Fuel Supply Requirement is defined in paragraph 1.1 of the Fuel Supply
Protocol.
DOH is defined in Section 3.4B(1).
Energy Cost Adjustment Clause - The provision in HECO’s rate schedules that
allows HECO to pass through to its customers HECO’s costs of fuel and purchased
power.
ERP is defined in Section 3.4B.
Fuel Supply Protocol - The Fuel Supply Protocol attached to Amendment No. 3 as
Exhibit 3.
Full Plant Trip - The sudden and immediate removal of the Facility’s two boilers
and/or generator from service as a result of immediate
mechanical/electrical/hydraulic control system trips or AES Hawaii initiated
trips/shutdowns; provided, however, that a Full Plant Trip shall not include any
trip that is requested, caused or initiated by HECO.  For purposes of this
definition, the following shall not be considered to be “caused or initiated by
HECO”:  (1) a sudden and immediate removal from service that occurs when the
Facility is being dispatched at or above 63,000 kW in accordance with the Power
Purchase Agreement and (a) the Facility’s relays actuate in an manner
inconsistent with the settings determined pursuant to Section 3.2A(6)(i) and
(ii); or (b) the Facility trips without such protective relay actuation and (2)
a suspension or reduction of deliveries pursuant to Section 4.1 in circumstances
described in Section 4.1A.
GHG is defined in Section 3.4A.
HECO Cap is defined in Section 3.4B(5).
Monthly Fuel Supply Requirement is defined in paragraph 1.1 of the Fuel Supply
Protocol.
Non-Peak Period - The eighteen (18) hours of each day of the year that are not
included in that day’s Priority Peak Period.
Non-Peak Above Threshold Energy Charge - 5.2 cents/kwh.

4

--------------------------------------------------------------------------------






Non-Peak Additional Energy - Additional Energy taken by HECO outside of the
Priority Peak Period.
Non-Peak Capacity Charge - 3.2 cents/kwh.
Non-Peak Threshold Energy Charge - 6.4 cents/kwh.
Online Testing Condition Precedent is defined in Section 3.2B(6)(iii).
Partnership Cap - The combination of the HECO Cap and the AES Cap, as provided
in Section 3.4B(5).
Peak Additional Energy - Additional Energy taken by HECO during the Priority
Peak Period.
Priority Peak Capacity Charge - 4.4095 cents/kwh.
Priority Peak Energy Charge - 5.2 cents/kwh.
Priority Peak Period - A total of six (6) hours each day of the year, as
designated by HECO from time to time by written notice to AES Hawaii, during
which the Priority Peak Capacity Charge and the Priority Peak Energy Charge
shall apply, as set forth in Section 5.1A(7). As of the execution of Amendment
No. 3, the Priority Peak Period consists of the hours from 7:00 a.m. to 9:00
a.m. and from 5:00 p.m. to 9:00 p.m. (Hawaii Standard Time).
Purchased Power Adjustment Clause - The Purchased Power Adjustment Clause
approved by the Public Utilities Commission in Final Decision and Order in
Docket No. 2008-0083 on December 29, 2010.
Reinstatement Condition is defined in Section 3.2B(6)(iv).
Trip Scheme Failure Condition Subsequent is defined in Section 3.2B(6)(iv).
2.
OTHER CLARIFICATIONS, MODIFICATIONS AND AMENDMENTS TO THE POWER PURCHASE
AGREEMENT

Effective upon the Additional Capacity In-Service Date, the following provisions
of the Power Purchase Agreement are deemed to be clarified, modified or amended
as set forth in this Section 2:
A.
Regarding Section 2.1D of the Power Purchase Agreement

Section 2.1D of the Power Purchase Agreement is hereby amended by replacing the
first sentence with the following:
Power supplied by AES Hawaii hereunder shall be in the form of three-phase 60
Hertz alternating current, at a nominal operating voltage of 138,000 volts (138
KV) and power factor dispatchable in the range of 0.85 lagging to 0.98 leading
when the Facility is

5

--------------------------------------------------------------------------------




dispatched at or below the Baseline Capacity and in the range of 0.90 lagging to
0.98 leading for when the Facility is dispatched above the Baseline Capacity up
to the Committed Capacity, as measured at the Metering Point, to maintain system
operating parameters as specified by HECO.
B.Regarding Section 3.2B(4) of the Power Purchase Agreement
Section 3.2B(4) of the Power Purchase Agreement is hereby amended by adding the
following at the end of the fourth sentence (“Such confirmation shall include
the date and time of occurrence as well as the cause of the Unit Trip”) of that
Section:
AES Hawaii shall also provide a written Unit Incident Report each time the full
Committed Capacity is unavailable. Each Unit Incident Report shall be
substantially in the form used by AES Hawaii and HECO immediately prior to the
execution and delivery of Amendment No. 3. Each Unit Incident Report shall be
provided as soon as reasonable practicable following the conclusion of the
incident in question but in any case within ten (10) Business Days following
such incident. If AES Hawaii determines that a root cause analysis is necessary,
such analysis need not be completed within the ten (10) business day period.
C.Regarding Section 3.2B of the Power Purchase Agreement
Section 3.2B of the Power Purchase Agreement is hereby amended by adding the
following new Sections 3.2B(5) and 3.2B(6):
(5)
Operational Commitments - AES Hawaii shall continue and/or implement the various
operational measures at the Facility as set forth in Exhibit 2 to this Amendment
No. 3.

(6)
Instantaneous Tripping of Auxiliary Loads - AES Hawaii shall provide relay
contact(s) and/or other indication(s) from the Facility to allow instantaneous
tripping of the Facility’s auxiliary loads during a Full Plant Trip. Auxiliary
loads equal to the lesser of 9 MW or the amount of Additional Capacity being
provided at the time shall instantaneously be tripped to offset the Additional
Capacity with the remainder, if the entire auxiliary load is not tripped
instantaneously, to disconnect by the underfrequency-based scheme existing as of
the execution of Amendment No. 3. The following procedure shall be followed to
test the instantaneous tripping of the Facility’s auxiliary loads during a Full
Plant Trip:

(i)
The underfrequency relay based auxiliary load trip scheme existing as of the
execution of Amendment No. 3 shall remain in operation if required to complement
the new instantaneous auxiliary load trip scheme or until the successful
completion of the end-to-end testing of the new instantaneous auxiliary load
trip scheme if the existing trip scheme is not required to complement the new
trip scheme.

(ii)
AES Hawaii shall perform all tests for the new instantaneous auxiliary load trip
scheme that are able to be performed while the Facility is online,


6

--------------------------------------------------------------------------------




including bench testing of any relays in the new trip scheme. HECO shall witness
the tests.
(iii)
Following the successful Facility-online testing of the new instantaneous
auxiliary load trip scheme to HECO’s reasonable satisfaction (the “Online
Testing Condition Precedent”), AES Hawaii shall implement the new instantaneous
auxiliary load trip scheme, and AES Hawaii shall be allowed to provide the
Additional Capacity.

(iv)
In the event AES Hawaii experiences a Full Plant Trip prior to the satisfaction
of the Continuation Condition as set forth in Section 3.2B(6)(v) and the new
instantaneous auxiliary load trip scheme does not operate in a manner that the
appropriate auxiliary load is instantaneously tripped (the “Trip Scheme Failure
Condition Subsequent”), AES Hawaii shall not be allowed to provide the
Additional Capacity until the problem is remedied and the new scheme
successfully completes end-to-end testing to HECO’s reasonable satisfaction (the
“Reinstatement Condition”).

(v)
During the next planned plant outage (no later than 2018), end-to-end testing of
the new instantaneous auxiliary load trip scheme shall be performed. HECO shall
witness the tests. The end-to-end testing shall be successfully completed to
HECO’s reasonable satisfaction in order for AES Hawaii to continue providing the
Additional Capacity (the “Continuation Condition”).

D.Regarding Section 3.2C(7) of the Power Purchase Agreement
Section 3.2C(7) is hereby amended by replacing the phrase “90 MW Capability”
under the two week, One Boiler Shutdown, Annual Maintenance provision with the
phrase “Capability Equal to 50% of the Committed Capacity.”
E.Regarding Section 3.2D(3) of the Power Purchase Agreement
Section 3.2D(3) of the Power Purchase Agreement is hereby amended in its
entirety to read as follows:
(3)    Firm Capacity - AES Hawaii warrants and guarantees that:
(i)    during the period from and after the first Contract Year to but not
including the Additional Capacity In-Service Date, the Facility will have and
maintain the capability to produce and deliver to the Metering Point at least
180,000 KW at 0.85 lagging power factor of Firm Capacity; and
(ii)    thereafter, the Facility will have and maintain the capability to
produce and deliver to the Metering Point Firm Capacity of at least (1) the
Baseline Capacity at 0.85 lagging power factor when dispatched at or below the
Baseline Capacity and (2) the Committed Capacity at 0.90 lagging power factor
when dispatched above the Baseline Capacity up to the Committed Capacity.

7

--------------------------------------------------------------------------------






F.Regarding Section 3.2F of the Power Purchase Agreement
Section 3.2F of the Power Purchase Agreement is hereby amended in its entirety
to read as follows:
AES Hawaii shall be responsible for acquiring and storing adequate supplies of
fuel and other materials used in the operation of the Facility, including, but
not limited to, bituminous coal and limestone. An adequate supply of fuel under
normal conditions shall include satisfying the Monthly Fuel Supply Requirement
and the Daily Fuel Supply Requirement. AES Hawaii assumes full risk and
responsibility for acquiring longer term firm supplies of fuel and other
necessary materials and transportation therefor under this Agreement during the
full Term. Without limitation to the generality of the foregoing, AES Hawaii and
HECO shall comply with the Fuel Supply Protocol.
G.Regarding Section 3.2 of the Power Purchase Agreement
Section 3.2 of the Power Purchase Agreement is hereby amended by adding the
following new Section 3.2L:
L.    Biomass.
AES Hawaii may reduce coal combustion by modifying its fuel consumption to
include biomass, subject to the prior written approval of HECO, which shall not
be unreasonably withheld.
H.Regarding Section 3.3B of the Power Purchase Agreement
Section 3.3B(1) of the Power Purchase Agreement is hereby amended by replacing
the third sentence thereof with the following:
Unless otherwise agreed to, HECO may demand the maximum real power output from
the Facility at 0.85 power factor when dispatching the Facility at or below the
Baseline Capacity and at 0.90 power factor when dispatching the Facility above
the Baseline Capacity up to the Committed Capacity, but shall not reduce the
load on the Facility below 63,000 KW.
I.Regarding Article III of the Power Purchase Agreement
Article III of the Power Purchase Agreement is hereby amended by adding the
following new Section 3.4:
3.4
Rights and Obligations of AES Hawaii and HECO Regarding Act 234.

A.    HECO shall partner with AES Hawaii and combine the HECO portfolio of
greenhouse gas (“GHG”) caps (which portfolio includes HECO, Maui Electric
Company and Hawaii Electric Light Company facility caps) with AES Hawaii for the
purpose of Act 234 compliance during the remaining Term as set forth in this
Section 3.4.

8

--------------------------------------------------------------------------------






B.    HECO and AES Hawaii shall work together in good faith to include AES
Hawaii in HECO’s Emissions Reduction Plan (“ERP”). Without limiting the
generality of the foregoing:
(1)    AES Hawaii shall provide actual emissions data for 2010 or a
representative substitute period allowed under Act 234 from which a baseline can
be derived; provided that AES Hawaii shall have responsibility for obtaining
approval from the State of Hawaii Department of Health (“DOH”) for the
representative substitute period;
(2)    HECO and AES Hawaii shall work together to forecast 2019 AES Hawaii
emissions assuming a Facility net capacity of 189 MW and a 96% capacity factor
using existing fuel types, and incorporating sufficient margin to accommodate
typical variations in the Facility’s efficiency from year to year with the
objective of forecasting the maximum expected annual emissions from the Facility
through the remaining Term;
(3)    HECO and AES Hawaii shall determine an annual GHG “cap” to be included in
AES Hawaii’s Covered Source Permit (“CSP”), which “cap” (the “AES Cap”) shall be
determined with the objective of allowing AES Hawaii to operate based on the
assumptions specified in Section 3.4B(2), without requiring a reduction in the
Facility’s output to comply with Act 234;
(4)    HECO shall submit a modification of its ERP to the DOH including the
Facility as a partner facility and HECO and AES Hawaii shall use their best
efforts to obtain approval for such modification; and
(5)    HECO shall combine its portfolio-wide GHG cap (the “HECO Cap”) with the
AES Cap to establish the “Partnership Cap” for the purpose of Act 234 compliance
during the remaining Term.
C.    AES Hawaii shall be responsible for operating within the AES Cap, paying
any penalties assessed by DOH for failure to do so, paying its emission fees to
DOH, and making any necessary modifications to its CSP. If actual AES Hawaii
emissions are below the AES Cap, HECO shall have the right to apply the quantity
of emissions below the AES Cap to the other facilities included in the ERP. If
actual AES Hawaii emissions are above the AES Cap, HECO shall allow AES Hawaii
to apply any HECO emissions that are below the HECO Cap to AES Hawaii to the
extent necessary for AES Hawaii to remain within the AES Cap. Except as set
forth above in this Section 3.4 with respect to compliance with Act 234, AES
Hawaii shall remain responsible for its emissions and for compliance with laws
as and to the extent provided in Sections 3.2H and 3.2I.
J.Regarding Section 5.1A of the Power Purchase Agreement

9

--------------------------------------------------------------------------------






Section 5.1A of the Power Purchase Agreement is hereby amended in its entirety
to read as follows:
A.
Energy Charge.

(1)    Energy Charge for Baseline Energy
The monthly Energy Charge in July 1987 dollars for Baseline Energy shall be made
up of the sum of three elements as follows:
(i)
[capture.jpg]
            
where:
A =    integrated hourly load of the Facility in megawatts not to exceed the
Baseline Capacity (rounded to the third decimal place) for each hour of the
month being invoiced.

B =    kilowatthours of Baseline Energy purchased during each specific hour of
the month being invoiced.
P =    the total number of hours in the month being invoiced.
(ii)
Variable O&M Cost = ($0.0005/kwh) (Total kilowatthours of Baseline Energy
purchased in the month being invoiced)

(iii)
Fixed O&M Cost = ($0.011/kwh) (Total kilowatthours of Baseline Energy available
for dispatch in the month being invoiced)

The Energy Charge for Baseline Energy shall be adjusted every six months (on
January 1 and July 1) at one-hundred (100) percent of the change in the GNPIPD
as illustrated in Exhibit 5.
(2)    Energy Charge for Additional Energy During the Priority Peak Period
The Energy Charge for Additional Energy taken during the Priority Peak Period to
be paid by HECO to AES Hawaii from and after the Additional Capacity In-Service
Date and, subject to the provisions of Section 5.1C, for the balance of the Term
shall be calculated on the basis of the Priority Peak Energy Charge (without any
escalation) for each kilowatthour of Additional Energy purchased during the
Priority Peak Period for the month being invoiced.
(3)    Energy Charge for Additional Energy During the Non-Peak Period up to the
Annual Threshold
The Energy Charge for Additional Energy taken during the Non-Peak Period during
each Contract Year up to and including the Annual Threshold to be paid by HECO
to AES Hawaii from and after the Additional Capacity In-Service

10

--------------------------------------------------------------------------------




Date and, subject to the provisions of Section 5.1C, for the balance of the Term
of the Agreement shall be calculated on the basis of the Non-Peak Threshold
Energy Charge (without any escalation) for each kilowatthour of Additional
Energy purchased during the Non-Peak Period that is counted against the Annual
Threshold for the month being invoiced.
(4)    Energy Charge for Additional Energy During the Non-Peak Period Above the
Annual Threshold
The Energy Charge for Additional Energy taken during the Non-Peak Period during
each Contract Year in excess of the Annual Threshold to be paid by HECO to AES
Hawaii from and after the Additional Capacity In-Service Date and, subject to
the provisions of Section 5.1C, for the balance of the Term of the Agreement
shall be calculated on the basis of the Non-Peak Above Threshold Energy Charge
(without any escalation) for each kilowatthour of Additional Energy purchased
during the Non-Peak Period that is not counted against the Annual Threshold for
the month being invoiced.
(5)    Electrical Losses
Each energy payment shall be adjusted for electrical losses between the revenue
meters and the Point of Interconnection as stated in Section 3.2C(5).
(6)    Reactive Power
The reactive power (in kilovarhours) in excess of sixty-two (62) percent of the
kilowatthours furnished to AES Hawaii by HECO for the applicable payment period
shall be charged to AES Hawaii at the rate of 0.2 cents (1987$) per kilovarhour.
The reactive power (in kilovarhours) in excess of sixty-two (62) percent of the
kilowatthours furnished to HECO by AES Hawaii for the applicable payment period
(regardless of whether such kilowatthours consist of Baseline Energy or
Additional Energy) shall be credited to AES Hawaii at the rate of 0.2 cents
(1987$) per kilovarhour. The energy payment adjustment for reactive power shall
apply regardless of the rate schedule under which HECO furnishes electricity to
AES Hawaii. If such schedule has a power factor clause, the provision of this
Agreement shall supersede the application of such clause in the rate schedule.
The reactive power charges shall be adjusted every six months (on January 1 and
July 1) at one-hundred (100) percent of the GNPIPD as illustrated in Exhibit 5.
(7)    Priority Peak Period
HECO shall have the right, by at least five days’ advance written notice to AES
Hawaii, to designate different hours of the day as the Priority Peak Period;
provided that the Priority Peak Period shall always be six (6) hours each day of
the year.
K.Regarding Section 5.1B of the Power Purchase Agreement

11

--------------------------------------------------------------------------------






Section 5.1B of the Power Purchase Agreement is hereby amended in its entirety
to read as follows:
B.    Capacity Charge.
(1)    Capacity Charge for the Baseline Capacity
The Capacity Charge for Baseline Capacity to be paid by HECO to AES Hawaii
during the full Term shall be at a fixed rate equal to $0.044095 per
kilowatthour for each hour in which the Baseline Capacity is available, from
June 1, 2003, through the end of the Term. To determine the Baseline Capacity
that is available for purposes of the foregoing calculation, the Baseline
Capacity of the Facility will be multiplied by the hours in the prior month, and
then any outage and/or derated hours occurring during the prior month (other
than those excluded pursuant to Sections 3.2B(3) and 4.2) times the capacity
value of the outage and/or derating in the Baseline Capacity (in kilowatts) will
be subtracted. (Allocation of the capacity value between Additional Capacity and
Baseline Capacity is addressed in Section 5.1B(4).) The Baseline Capacity in
kilowatthours available for the month in question shall then be multiplied by
the above rate to obtain the monthly capacity payment due to AES Hawaii for the
Baseline Capacity.
(2)    Capacity Charge for Additional Capacity During the Priority Peak Period
The Capacity Charge for Additional Capacity during the Priority Peak Period to
be paid by HECO to AES Hawaii from and after the Additional Capacity In-Service
Date and, subject to the provisions of Section 5.1C, for the balance of the Term
shall be at a fixed rate equal to the Priority Peak Capacity Charge for each
hour of the Priority Peak Period in which the Additional Capacity is available.
To determine the Additional Capacity that is available for purposes of the
foregoing calculation, the Additional Capacity of the Facility will be
multiplied by the hours in the Priority Peak Period during the prior month, and
then any outage and/or derated hours occurring during the Priority Peak Period
in the prior month (other than those excluded pursuant to Sections 3.2B(3) and
4.2) times the capacity value of the outage and/or derating in Additional
Capacity during the Priority Peak Period (in kilowatts) will be subtracted.
(Allocation of the capacity value between Additional Capacity and Baseline
Capacity is addressed in Section 5.1B(4).) The Additional Capacity in
kilowatthours available during the Priority Peak Period for the month in
question shall then be multiplied by the Priority Peak Capacity Charge to obtain
the monthly capacity payment due to AES Hawaii for Additional Capacity during
the Priority Peak Period.

12

--------------------------------------------------------------------------------






(3)    Capacity Charge for Additional Capacity During the Non-Peak Period
The Capacity Charge for Additional Capacity during the Non-Peak Period to be
paid by HECO to AES Hawaii from and after the Additional Capacity In-Service
Date and, subject to the provisions of Section 5.1C, for the balance of the Term
shall be at a fixed rate equal to the Non-Peak Capacity Charge for each hour of
the Non-Peak Period in which the Additional Capacity is available. To determine
the Additional Capacity that is available for purposes of the foregoing
calculation, the Additional Capacity of the Facility will be multiplied by the
hours in the Non-Peak Period during the prior month, and then any outage and/or
derated hours occurring during the Non-Peak Period in the prior month (other
than those excluded pursuant to Sections 3.2B(3) and 4.2) times the capacity
value of the outage and/or derating in Additional Capacity during the Non-Peak
Period (in kilowatts) will be subtracted. (Allocation of the capacity value
between Additional Capacity and Baseline Capacity is addressed in Section
5.1B(4).) The Additional Capacity in kilowatthours available during the Non-Peak
Period for the month in question shall then be multiplied by the Non-Peak
Capacity Charge to obtain the monthly capacity payment due to AES Hawaii for
Additional Capacity during the Non-Peak Period.
(4)    Reporting and Assessment of Outages and Deratings
AES Hawaii shall report as an outage or derating all circumstances when the full
Committed Capacity is unavailable in whole or in part. For each such incident,
AES Hawaii shall email to HECO net MW and throttle steam pressure data taken at
one minute intervals for the time period of thirty minutes prior to the incident
to thirty minutes after the incident. All outages and deratings shall be
reported and assessed as outlined below:
(i)
To derive the capacity value of the outage or the derating, the average facility
net MW output shall be used for each fifteen-minute time segment (as reflected
by the fifteen-minute interval meter data) impacted, in whole or in part, by the
incident. This average net MW value shall then be subtracted from the Committed
Capacity to determine the capacity value of the outage or derating for each
particular fifteen-minute time segment, with such capacity value being applied
first against Additional Capacity (during both the Priority Peak Period and the
Non-Peak Period, as applicable), and the remainder against the Baseline
Capacity. This calculation shall be applicable to both full fifteen-minute time
segments and partial time segments (i.e., the incident begins or ends within a
fifteen-minute interval).


13

--------------------------------------------------------------------------------






(ii)
The three prerequisites for the Facility being fully available after a derated
condition are:

(a)
being above 140 MW (or, alternatively, at the MW level then requested by HECO);

(b)
being above 1770 psig throttle steam pressure; and

(c)
being on HECO EMS control.

(iii)
The start time of a derated condition shall be the time the Facility goes off of
EMS or such other time as may be appropriate in light of the circumstances of
the derating.

L.Regarding Section 5.1 of the Power Purchase Agreement
Section 5.1 of the Power Purchase Agreement is hereby amended by adding the
following new Sections 5.1C and 5.1D:
C.    Conditions Precedent, Subsequent and Otherwise.
The occurrence of the Additional Capacity In-Service Date is a condition
precedent to the respective rights and obligations of AES Hawaii and HECO to
provide and pay for Additional Energy and Additional Capacity. If, subsequent to
the Additional Capacity In-Service Date, a Trip Scheme Failure Condition
Subsequent should occur, the respective rights and obligations of AES Hawaii and
HECO to provide and pay for Additional Energy and Additional Capacity shall be
suspended and shall only be reinstated upon satisfaction of the Reinstatement
Condition, as set forth in Section 3.2(6)(iv).
D.    Prior to the Additional Capacity In-Service Date.
The respective rights and obligations accrued by HECO and AES Hawaii with
respect to the payment and receipt of Energy Charges and Capacity Charges for
the period prior to the Additional Capacity In-Service Date shall continue to be
governed by the provisions of the Power Purchase Agreement without giving effect
to the amendments set forth in Amendment No. 3 except for the provisions of this
Section 5.1D.
M.Regarding Article V of the Power Purchase Agreement
Article V of the Power Purchase Agreement is hereby amended by adding the
following new Section 5.3:
5.3
Reliability Bonus

HECO shall pay AES Hawaii a reliability bonus for reducing Full Plant Trips in
any Contract Year as follows:

14

--------------------------------------------------------------------------------






(a)
If AES Hawaii has zero Full Plant Trips: $1,000,000;

(b)
If AES Hawaii has one Full Plant Trip: $700,000;

(c)
If AES Hawaii has two Full Plant Trips: $500,000; and

(d)
If AES Hawaii has three Full Plant Trips: $300,000.

Such reliability bonus shall be calculated retroactively from October 1, 2015,
unless such retroactivity is disapproved by the Public Utilities Commission.
N.Regarding Section 6.1 of the Power Purchase Agreement
Section 6.1 of the Power Purchase Agreement is amended by adding at the end of
clause “(i)” in the third sentence (“backup data for the computation of the
Capacity Charge”) the following:
including but not limited to a certification by AES Hawaii that, except as
otherwise reported in Unit Incident Reports or in the certificate itself, the
entire Committed Capacity was continuously available during the preceding
Calendar Month….
O.Regarding Section 6.2 of the Power Purchase Agreement
Section 6.2 of the Power Purchase Agreement is hereby amended by replacing the
first paragraph with the following:
By the nineteenth working day of each month, but not later than the second to
last working day of the month, HECO shall pay the monthly Capacity Charge and
monthly Energy Charge as computed in Article V, or provide to AES Hawaii an
itemized statement of its objections to all or any portion of such Monthly
Invoice and pay any undisputed amount.
P.Regarding Section 8.1B of the Power Purchase Agreement
Section 8.1B of the Power Purchase Agreement is hereby amended in its entirety
to read as follows:
B.    Failure to Report Derating.
The parties acknowledge and agree that it is essential that all deratings of the
Facility’s capability be promptly and accurately reported to HECO. In the event
that a derating of which AES Hawaii was aware, or should have been aware with
the exercise of reasonable care, is not reported to HECO and such an event is
discovered by HECO, AES Hawaii shall pay liquidated damages for failure to
report the derating in the month following the derating in accordance with the
following formulae and other provisions:

15

--------------------------------------------------------------------------------






(1)    Derating Affecting the Baseline Capacity
               KWH Delivered of
_________Baseline Energy__________
KWH Delivered of Baseline Energy +
      KWH Deficiency of Baseline Energy
x
Capacity Charge Rate for the Baseline Capacity
x
KWH Deficiency of Baseline Energy



(2)    Derating Affecting Additional Capacity During the Priority Peak Period
               KWH Delivered of
            Peak Additional Energy
KWH Delivered of Peak Additional Energy +
 KWH Deficiency of Peak Additional Energy
x
Priority Peak Capacity Charge
x
KWH Deficiency of Peak Additional Energy



(3)    Derating Affecting Additional Capacity During Non-Peak Period
         KWH Delivered of
             Non-Peak Additional Energy
           KWH Delivered of Non-Peak +
Additional Energy
KWH Deficiency of Non-Peak
Additional Energy
x
Non-Peak Capacity Charge
x
KWH Deficiency of Non-Peak Additional Energy



(4)    Liquidated Damage Computation
This liquidated damage computation shall apply to the total period in which the
unreported derating persists, or forty-eight (48) hours, whichever is less. AES
Hawaii shall develop and submit to HECO, subject to HECO verification, a table
of Unit Capability (in KW) Under Various Conditions similar to that in HECO’s
Production Department Operating Division Policy Manual. That table shall be
used, wherever applicable, to determine the amount of derating for purposes of
assessing liquidated damages under this Section 8.1B.
Q.Regarding Section 8.1C of the Power Purchase Agreement
Section 8.1C of the Power Purchase Agreement is hereby amended in its entirety
to read as follows:
C.    Escalation.
All of the dollar values noted in this Section 8.1 and Sections ý5.2 and ý8.2
will be adjusted each Contract Year by escalating them in accordance with the
following formula:
C + U                        Liquidated
--------        x    GNPIPD    x    Damage or
C + E                        Bonus



16

--------------------------------------------------------------------------------




where:        C = Capacity Charge for Baseline Capacity
E = Escalated Energy Charge for Baseline Energy
U = Unescalated Energy Charge for Baseline Energy


R.Regarding Section 8.2 of the Power Purchase Agreement
Section 8.2 of the Power Purchase Agreement is hereby amended by deleting the
last sentence thereof.
S.Regarding Article XVIII of the Power Purchase Agreement
Article XVIII of the Power Purchase Agreement is hereby amended in its entirety
to read as follows:
After the Additional Capacity In-Service Date, AES Hawaii will not make any
modifications to the Facility that would enable AES Hawaii either to increase or
to decrease the Committed Capacity of the Facility without the prior written
approval of HECO.
T.
Regarding Section 24.11 of the Power Purchase Agreement

Section 24.11 of the Power Purchase Agreement is hereby amended by replacing the
first two (2) sentences with the following:
AES Hawaii shall provide HECO with a copy of any Steam Sales Contract prior to
its execution by AES Hawaii and the steam buyer. Such contract will provide for,
at a minimum, steam sales under normal operating conditions that are adequate to
maintain the Facility as a Qualifying Facility under PURPA, but shall not allow
for maximum sales that, given the design capability of the Facility, would
jeopardize the supply of the Committed Capacity to HECO when in full operation
as described in Section 3.2D(3).
U.Regarding New Sections 24.16 and 24.17 of the Power Purchase Agreement
Article XXIV of the Power Purchase Agreement is hereby amended by adding the
following new Sections 24.16 and 24.17:
24.16    Financial Compliance
A.    AES Hawaii shall provide existing information in the possession of AES
Hawaii that is reasonably requested by HECO (the “Information”) for purposes of
permitting HECO and Hawaiian Electric Industries, Inc. (“HEI”) to comply with
the requirements of (1) Accounting Standards Codification 810, Consolidation
(formerly FASB Interpretation No. 46 “Consolidation of Variable Interest
Entities” and FASB Statement of Financial Accounting Standards No. 167,
“Amendments to FASB Interpretation No. 46R”), (2) Section 404 of the
Sarbanes-Oxley Act of 2002 (“SOX 404”) and (3) all clarifications,
interpretations and revisions of and regulations implementing Accounting
Standards Codification 810 and SOX 404 issued by the FASB,

17

--------------------------------------------------------------------------------




Securities and Exchange Commission, the Public Company Accounting Oversight
Board, Emerging Issues Tax Force or other governing agency. In addition, if
required by HECO in order to meet its compliance obligations and upon reasonable
prior written notice from HECO, AES Hawaii shall allow HECO or its independent
auditor to audit, to the extent as is reasonably required, AES Hawaii’s
financial records, including its system of internal controls over financial
reporting; provided that HECO shall be responsible for all costs associated with
the foregoing, including, but not limited to AES Hawaii’s reasonable internal
costs. HECO shall limit access to such Information to persons involved with such
compliance matters and restrict persons involved in HECO’s monitoring, dispatch
or scheduling of AES Hawaii and/or the Facility, or the administration of this
Agreement, from having access to such Information, (unless such participation is
approved, in writing in advance, by AES Hawaii). Persons who obtain access to
any Information at any time shall not participate in any future negotiations of
amendments, modifications, clarifications or renewals or replacements of this
Agreement. Notwithstanding anything to the contrary herein, prior to any request
for Information or any audit of AES Hawaii that may be required pursuant to this
Section 24.16, HECO must provide to AES Hawaii (a) a written request from HECO’s
accounting officer that sets forth the justification for such request for
Information or audit in reasonable detail, (b) the underlying analysis performed
by HECO that validates such request for Information or audit and (c) a written
confirmation from HECO’s independent auditors that such request for Information
or audit is necessary for HECO in order to meet its compliance obligations as
set forth in this Section 24.16.
B.    If there is a change in circumstances that is not caused by or the fault
of HECO (e.g., a change in accounting standards) during the Term that would
trigger consolidation of AES Hawaii’s finances onto HECO’s balance sheet, then
AES Hawaii and HECO will reasonably cooperate to attempt to eliminate such
consolidation; provided that such cooperation and elimination (if any) has no
adverse impact on AES Hawaii.
C.    HECO shall, and shall cause HEI to, maintain the confidentiality of the
Information as provided in this Section 24.16. HECO may share the Information on
a confidential basis with HEI and the independent auditors and attorneys for
HECO and HEI. (HECO, HEI and their respective independent auditors and attorneys
are collectively referred to in this Section 24.16 as “Recipient.”) If either of
HEI or HECO reasonably concludes, and as confirmed in writing by HEI’s or HECO’s
independent auditor, that (i) consolidation or financial reporting with respect
to AES Hawaii and/or this Agreement is necessary and (ii) disclosure of certain
Information is necessary to satisfy applicable disclosure and reporting or other
requirements, then HEI and HECO shall promptly and, to the extent permitted by
law, no less than two (2) Business Days prior to any proposed disclosure of
Information, provide notice to AES Hawaii of such findings (including therewith
a copy of the independent auditor’s written determination). HEI and HECO may
disclose Information to the Public Utilities Commission and the Division of
Consumer Advocacy of the Department of Commerce and Consumer Affairs of the
State of Hawaii in connection with the Public Utilities Commission’s rate making
activities for HECO and other HEI affiliated entities; provided that (a) HECO
shall provide at least seven (7) Business Days’ notice to AES Hawaii before
making any such

18

--------------------------------------------------------------------------------




disclosure, (b) HEI and HECO shall cooperate with AES Hawaii in seeking a
protective order or other appropriate remedy (including redaction of Information
not so required to be disclosed) prior to disclosure and (c) if the scope or
content of the Information to be disclosed to the Public Utilities Commission
exceeds or is more detailed than that already disclosed pursuant to this Section
24.16C, such Information will not be disclosed until the Public Utilities
Commission first issues a protective order to protect the confidentiality of
such Information. If such protective order or other remedy is not obtained,
Recipient shall furnish only that portion of the Information that it is legally
required to so furnish and shall use reasonable efforts to obtain assurance that
confidential treatment will be accorded to any disclosed Information.
D.    In circumstances other than those addressed in Section 24.16C, if any
Recipient becomes legally compelled under applicable law or by legal process
(e.g., deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose all or a portion of the
Information, such Recipient shall (i) provide AES Hawaii with notice thereof
immediately upon obtaining knowledge thereof and prior to disclosure and (ii)
cooperate with AES Hawaii in seeking a protective order or other appropriate
remedy (including redaction of Information not so required to be disclosed). In
its sole discretion, AES Hawaii may waive a Recipient’s compliance with the
terms of this Section 24.16 following its receipt of such Recipient’s notice
pursuant to this Section 24.16D. If such protective order or other remedy is not
obtained or AES Hawaii waives such Recipient’s compliance with the provisions of
this Section 24.16, Recipient shall furnish only that portion of the Information
that it is legally required to so furnish and shall use reasonable efforts to
obtain assurance that confidential treatment will be accorded to any disclosed
Information.
E.    HECO and HEI shall be permitted to use the Information solely for purposes
of meeting their respective compliance obligations as described in this Section
24.16 and neither HECO nor HEI shall use the Information for any other purpose.
F.    The obligation of nondisclosure and restricted use imposed on each
Recipient under this Section 24.16 shall not extend to any portion(s) of the
Information that (1) was known to such Recipient prior to receipt and not
subject to an obligation or duty of confidentiality, (2) without the fault of
such Recipient is available or becomes available to the general public, or
(3) is received by such Recipient from a third party not known by the Recipient
to be bound by an obligation or duty of confidentiality.
24.17    Information Provided to American Appraisal
Each party represents and warrants to the other party that the information
provided by such party to American Appraisal Company, Inc. in connection with
its assessment of the remaining useful life and fair value of the Facility as of
December 31, 2008 was true and accurate. AES Hawaii agrees that if reassessment
of the remaining useful life and fair value of the Facility is reasonably
required on future occasions, AES Hawaii will reasonably cooperate with HECO, at
HECO’s sole cost and expense, in performing or obtaining such reassessment.

19

--------------------------------------------------------------------------------






V.Regarding Attachment F to the Power Purchase Agreement
Attachment F to the Power Purchase Agreement is hereby amended by replacing it
in its entirety with the following:
QUALIFIED ENGINEERS LIST


In accordance with Section 3.3E, the following Engineering Firms are qualified
to provide an independent engineering assessment on practices relating to Good
Engineering and Operating Practices:


Black & Veatch
11401 Lamar
Overland Park, KS 66211
Attn: Kevin A. Kerschen
(919) 462-7314 Work
(919) 244-5969 Mobile
KerschenKA@bv.com


Sargent & Lundy
55 East Monroe Street
Chicago, Illinois 60603
Attn: Mark F. Santschi
(312) 269-6653 Work
(312) 623-1675 Mobile
MARK.F.SANTSCHI@sargentlundy.com


W.Regarding Exhibit 5 to the Power Purchase Agreement
Exhibit 5 to the Power Purchase Agreement is hereby amended by replacing it in
its entirety with the following:
The Energy Charge for Baseline Energy and the reactive power charges shall be
multiplied by an Adjustment Factor, which shall have an initial value of 1.000
as of the end of the First Quarter of 1987 (using the “Third Estimate” (formerly
known as “Final”) value of the GNPIPD for the First Quarter of 1987). The
Adjustment Factor shall be adjusted on each January 1 and July 1 by one hundred
percent of the percentage change between the “Third Estimate” of the First
Quarter 1987 GNPIPD value and either the previous year’s Third Quarter “Third
Estimate” of the GNPIPD value (for a January 1 adjustment) or the current year’s
First Quarter “Third Estimate” of the GNPIPD value (for a July 1 adjustment).
3.
CONSENTS AND NULL AND VOID RIGHTS

The effectiveness of this Amendment No. 3 is subject to (i) AES Hawaii obtaining
any necessary lender approval of this Amendment No. 3 and providing written
notice to HECO that either AES Hawaii has obtained such approval or such
approval in unnecessary (the

20

--------------------------------------------------------------------------------




“Lender Amendment Consent Notice”) within 25 days after the execution and
delivery of this Amendment No. 3 (or such later date as HECO and AES Hawaii may
agree in writing) and (ii) HECO obtaining any necessary approval of this
Amendment No. 3 from NextEra Energy, Inc., a Florida corporation (“NextEra”) and
providing written notice to AES Hawaii that either HECO has obtained such
approval or such approval is unnecessary (the “NextEra Amendment Consent
Notice”) within 25 days after the execution and delivery of this Amendment No. 3
(or such later date as HECO and AES Hawaii may agree in writing). Either Party
may declare this Amendment No. 3 null and void if the Lender Amendment Consent
Notice or the NextEra Amendment Consent Notice is not received within 25 days
following the execution and delivery of this Amendment No. 3. In addition, AES
Hawaii shall have the right to declare this Amendment No. 3 null and void during
the period expiring on the date (the “Null and Void Deadline”) that is the first
to occur of (A) the 120th day following execution and delivery of this Amendment
No. 3 (or such later date as the Parties may agree in writing) or (B) the
delivery by AES Hawaii to HECO of a written irrevocable waiver of AES Hawaii’s
right to declare this Amendment No. 3 null and void pursuant to this Section 3
(“Irrevocable Waiver Notice”).
4.
CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF SECTIONS 1 AND 2 HEREOF

Provided that the following conditions precedent have been satisfied, Sections 1
and 2 hereof shall become effective on the Additional Capacity In-Service Date:
(A)
the delivery of the Lender Amendment Consent Notice;

(B)
the delivery of the NextEra Amendment Consent Notice;

(C)
the delivery of the Irrevocable Waiver Notice or the expiration of the Null and
Void Deadline without AES Hawaii having exercised AES Hawaii’s Null and Void
Right; and

(D)
the occurrence of the PUC Approval Date as defined in Section 5.D hereof.

Should the PUC Approval Date not occur by the first to occur of (i) the first
anniversary of the date HECO submitted the application to the Public Utilities
Commission seeking approval of this Amendment No. 3 and (ii) January 31,
2017 (or such later date as the Parties may agree in writing) (the “PUC Approval
Deadline”), either Party may, by written notice to the other Party, declare this
Amendment No. 3 null and void, and HECO and AES Hawaii shall be free of all
obligations under this Amendment No. 3 and shall pursue no remedies against one
another arising out of or related to this Amendment No. 3. Such notice shall be
delivered not later than ninety (90) days after the PUC Approval Deadline.
5.
REGULATORY APPROVAL

A.HECO and AES Hawaii shall use good faith efforts to obtain, as soon as
practicable, a final non-appealable order from the Public Utilities Commission
that does not contain terms and conditions deemed by HECO to be unacceptable and
is in a form deemed by HECO to be reasonable, in HECO’s sole, but nonarbitrary,
discretion (except as set forth in clause (5)(b) below), ordering that:

21

--------------------------------------------------------------------------------






(1)the purchased power costs to be incurred by HECO as a result of this
Amendment No. 3 are reasonable;
(2)HECO’s purchased power arrangements under this Amendment No. 3, pursuant to
which the Committed Capacity available to be purchased by HECO under the Power
Purchase Agreement will be increased, are prudent and in the public interest;
(3)the purchased energy costs for Additional Energy and related revenue taxes to
be incurred by HECO pursuant to this Amendment No. 3 may be included in HECO’s
energy cost adjustment clause to the extent such costs are not included in base
rates;
(4)the costs for the Capacity Charge for the Additional Capacity to be incurred
by HECO pursuant to this Amendment No. 3 may be included in the Purchased Power
Adjustment Clause to the extent such costs are not included in base rates; and
(5)this Amendment No. 3 is approved either:
(a)without modifications; or
(b)with such modifications that are acceptable to AES Hawaii and HECO. For
purposes of this subclause (b), modifications to this Amendment No. 3 that are
required by such order shall be deemed acceptable to AES Hawaii and HECO unless
either AES Hawaii or HECO, within ten days of such party’s receipt of a copy of
such order, notifies the other party in writing that such modifications are
unacceptable; provided, however, that a requirement that this Amendment No. 3 be
modified to disallow the retroactive application of the reliability bonus that
is provided in Section 5.3 of the Power Purchase Agreement, as added to the
Power Purchase Agreement by this Amendment No. 3, shall be deemed to be
acceptable by both AES Hawaii and HECO.
B.Notwithstanding any other provisions of this Amendment No. 3 that might be
construed to the contrary, HECO’s obligations under this Amendment No. 3 to
purchase power delivered by AES Hawaii by virtue of the Additional Capacity and
to pay the Energy Charge for the Additional Energy and the Capacity Charge for
the Additional Capacity, and any and all obligations of HECO that are ancillary
to that purchase and that payment, are all contingent upon obtaining the final
non-appealable order described in this Section 5, which order is referred to
hereinbelow as the “PUC Approval Order” and the occurrence of the Additional
Capacity Rate Inclusion Date.
C.As used in Section 5.A hereof, the term “final non-appealable order from the
PUC” means a PUC Approval Order (1) that is considered to be final by HECO, in
its sole, but nonarbitrary, discretion, because HECO is satisfied that no party
to the subject Public Utilities Commission proceeding intends to seek a change
in such PUC Approval Order through motion or appeal, or (2) that is not subject
to appeal to any Circuit Court of the State of Hawaii, Intermediate Court of
Appeals of the State of Hawaii, or the Supreme Court of the State of Hawaii,
because the period permitted for such an appeal (the “Appeal Period”) has passed
without the filing of notice of such an appeal, or (3) that was affirmed on
appeal to any Circuit

22

--------------------------------------------------------------------------------




Court of the State of Hawaii, Intermediate Court of Appeals of the State of
Hawaii, or the Supreme Court of the State of Hawaii, or was affirmed upon
further appeal or appellate process, and that is not subject to further appeal,
because the jurisdictional time permitted for such an appeal and/or further
appellate process such as a motion for reconsideration or an application for
writ of certiorari has passed without the filing of notice of such an appeal or
the filing for further appellate process. Promptly after receipt by HECO of a
PUC Approval Order, HECO shall provide AES Hawaii with a copy of such PUC
Approval Order together with a written statement as to whether the conditions
set forth in (a) Section 5.A hereof and (b) clause (1) of the first sentence of
this Section 5.C have been satisfied. The Appeal Period under Hawaii law is
currently thirty (30) days after entry of an appealable order plus an extension
to the next Business Day if the thirty-day period expires on a weekend or
holiday.
D.As used in this Amendment No. 3, the term “PUC Approval Date” shall be defined
as the date of issuance of the PUC Approval Order if HECO provides the written
statement referred to in the second to the last sentence of Section 5.C hereof
to the effect that the condition referred to in clause (1) of Section 5.C hereof
has been satisfied, or in the absence of such a written statement:
(1)If a PUC Approval Order is issued and is not made subject to a motion for
reconsideration filed with the Public Utilities Commission or an appeal, the PUC
Approval Date shall be the date one day after the expiration of the Appeal
Period following the issuance of the PUC Approval Order.
(2)If the PUC Approval Order became subject to a motion for reconsideration, and
the motion for reconsideration is denied or the PUC Approval Order is affirmed
after reconsideration, and such order is not made subject to an appeal, the PUC
Approval Date shall be deemed to be the date one day after the expiration of the
Appeal Period following the order denying reconsideration of or affirming the
PUC Approval Order.
(3)If the PUC Approval Order, or an order denying reconsideration of the PUC
Approval Order or affirming approval of the PUC Approval Order after
reconsideration, becomes subject to an appeal, then the PUC Approval Date shall
be the date upon which the PUC Approval Order becomes a final non-appealable
order from the PUC within the meaning of Section 5.C hereof.
E.AES Hawaii at its election may seek to intervene or to participate in the
Public Utilities Commission docket for approval of this Amendment No. 3 pursuant
to applicable rules and orders of the Public Utilities Commission. If AES Hawaii
files a motion to intervene or to participate, HECO shall file a letter with the
PUC supporting AES Hawaii’s motion to intervene or to participate. The scope of
AES Hawaii’s intervention or participation shall be determined by the Public
Utilities Commission. However, AES Hawaii expressly agrees to seek intervention
or participation for the limited purpose and only to the extent necessary to
assist the Public Utilities Commission in making an informed decision regarding
the approval of this Amendment No. 3. If AES Hawaii chooses not to seek
intervention or participation in the docket, then AES Hawaii expressly agrees
and knowingly waives the right to claim, before the Public Utilities Commission,
in any court, arbitration or other proceeding, that the information submitted
and the

23

--------------------------------------------------------------------------------




arguments offered by HECO in support of the application requesting approval of
this Amendment No. 3 are insufficient to meet HECO’s burden of justifying that
the terms of this Amendment No. 3 are just and reasonable and in the public
interest, or otherwise deficient in any manner for purposes of supporting the
Public Utilities Commission’s approval of this Amendment No. 3. AES Hawaii shall
not seek in the docket, and HECO shall not disclose to AES Hawaii, any
confidential information that would provide AES Hawaii with an unfair business
advantage or would otherwise harm the position of others with respect to their
ability to compete on equal and fair terms.
6.
OTHER TERMS UNCHANGED; CONFLICT BETWEEN DOCUMENTS

All of the terms and conditions of the Power Purchase Agreement that are not
altered, amended or replaced by the provisions of this Amendment No. 3 shall
remain in full force and effect. In the event that a conflict arises between the
Power Purchase Agreement and this Amendment No. 3, this Amendment No. 3 shall
prevail, but the respective documents shall be interpreted to be in harmony with
each other where possible.
7.
ENTIRE AGREEMENT

This Amendment No. 3 and the Power Purchase Agreement, as amended herein, embody
the whole agreement and understanding of the parties as to matters described
herein and supersede and nullify all prior agreements, arrangements and
understandings related to the subject matter of this Amendment No. 3; provided,
however, that nothing in this Section 7 shall cause the Power Purchase Agreement
to be invalid or unenforceable against HECO or AES Hawaii on the basis of
regulatory action concerning this Amendment No. 3.
8.
MISCELLANEOUS

A.Capitalized terms defined in Sections 1 and 2 hereof shall have the same
meanings when used elsewhere in this Amendment No. 3. Capitalized terms used but
not defined in this Amendment No. 3 shall have the respective meanings given to
them in the Power Purchase Agreement.
B.The failure of either Party to enforce at any time any of the provisions of
this Amendment No. 3, or to require at any time performance by the other Party
of any of the provisions hereof, shall in no way be construed to be a waiver of
such provisions, nor in any way to affect the validity of this Amendment No. 3
or any part hereof, or the right of such Party to enforce every such provision.
C.No modification or waiver of all or any part of this Amendment No. 3 shall be
valid unless it is reduced to writing that expressly states that the parties
thereby agree to a waiver or modification as applicable and signed by both
parties.
D.This Amendment No. 3 may be executed in several counterparts and all so
executed counterparts shall constitute one agreement, binding on both Parties
hereto, notwithstanding that both Parties may not be signatories to the original
or the same counterpart. For all purposes, duplicate unexecuted and
unacknowledged pages of the counterparts may be discarded and the remaining
pages assembled as one document.

24

--------------------------------------------------------------------------------






E.This Amendment No. 3 and all documents executed and delivered in connection
herewith, and all notices and other communications given pursuant to this
Amendment No. 3, may be executed and signatures transmitted via email or
facsimile in addition to the methods prescribed in Section 24.2 of the PPA.
Email or facsimile deliveries shall be sent as follows:
To HECO:
Email: rodney.chong@hawaiianelectric.com
Fax: (808) 203-1238, attention Rodney Chong
With a copy to:


Email: susan.li@hawaiianelectric.com
Fax: (808) 543-7302, attention Susan Li
To AES Hawaii:


Email: jeffrey.vaughan@aes.com
Fax: (808) 682-4915, attention Jeffrey Vaughan


25

--------------------------------------------------------------------------------








A.The Parties are executing this corrected version of Amendment No. 3 to correct
certain drafting errors in the execution version of Amendment No. 3 previously
executed by the Parties (the “Execution Version”). Upon full execution by the
Parties, this corrected version of Amendment No. 3 shall have effect from
November 13, 2015 and shall supersede in its entirety the Execution Version.


IN WITNESS WHEREOF, the Parties have executed this Amendment No. 3 as of the
date first above written.
HAWAIIAN ELECTRIC COMPANY,
INC.
AES HAWAII, INC.


By: /s/ Joseph P. Viola


Name: Joseph P. Viola


Title: Vice President, Regulatory Affairs


By: /s/ Patrick G. Murphy


Name: Patrick G. Murphy


Title: Vice President
By: /s/ Susan A. Li


Name: Susan A. Li


Title: Senior Vice President,
 












26

--------------------------------------------------------------------------------




EXHIBIT 1
AES CAPACITY EVALUATION PROTOCOL
A.    Purpose
The purpose of this evaluation protocol is to set forth a protocol to be used to
demonstrate the ability of the Facility to provide firm capacity above 180 MW
and up to 189 MW to HECO as measured by HECO’s revenue meters at the Point of
Interconnection.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to in the Power Purchase Agreement dated as of the 25th day of March
1988 between Hawaiian Electric Company, Inc. (“HECO”) and AES Hawaii, Inc. (“AES
Hawaii”), as amended (the “Power Purchase Agreement”).
B.    Capacity Test Conditions and Parameters
1.
A continuous 48-hour capacity test of the Facility will be conducted to
determine the additional firm capacity capability of the Facility up to 189 MW
(“Capacity Test”). The Facility shall be operated in accordance with Good
Engineering and Operating Practices, within all Facility design limits and HECO
system conditions when directed as applicable by HECO Load Dispatcher. The
Facility will operate on or off EMS control for the Capacity Test at the sole
discretion of the HECO Load Dispatcher. At all times, the Facility shall be
operated as directed by the HECO Load Dispatcher. If any abnormal condition,
equipment failure or Force Majeure event occurs during the Capacity Test which
impacts the Capacity Test, or if AES Hawaii elects to end the Capacity Test, the
Capacity Test shall end, in which case the parties, after review of the reasons
for the Capacity Test’s termination, shall arrange the scheduling of another
Capacity Test by mutual agreement of AES Hawaii and HECO.

2.
The power factor during the Capacity Test shall be between 0.90 to 1.00 per unit
inclusive as directed by the HECO Load Dispatcher.

3.
Steam export to Chevron during the Capacity Test shall be approximately 30,000
lb/hr or the value necessary for the Facility to achieve PURPA Qualifying
Facility requirements, whichever is greater. If the steam export is less than
above by 5%, for any hour within the Capacity Test, such hour shall not be used
for the Capacity Test. Testing duration may be extended due to failure to meet
the foregoing process steam flow rate.

4.
AES Hawaii shall perform the Capacity Test in full compliance with all of its
current operating permits, including the Covered Source Permit. At the
completion of the test AES Hawaii shall certify to HECO that Covered Source
Permit obligations were met during the Capacity Test.


1

--------------------------------------------------------------------------------






5.
HECO’s evaluation of the firm capacity capability demonstrated by the Capacity
Test shall be based on the Facility output as recorded by the revenue meters
recorded over the 48 hour test period and the provisions of Section E hereof.
Firm capacity data shall only be valid once the Facility is stable at full load.
Stable full load is defined by operation at 189 MW or higher for at least 2
hours prior to the measurement hour in order to allow the Facility’s steam cycle
to reach equilibrium. If the Facility is not capable of generating 189 MW, then
stable full load shall be defined by operation at the Facility’s maximum output
for at least 2 hours prior to the measurement hour. If during the Capacity Test,
the HECO EMS dispatches or the HECO Load Dispatcher directs AES Hawaii to
operate below stable full load, the period the Facility is below stable full
load, including 2 hours for the Facility to return to stable full load, shall be
excluded from the determination of the capacity pursuant to Section E hereof and
the Capacity Test shall not be extended.

6.
AES Hawaii shall provide written confirmation that no abnormal events occurred
during the Capacity Test and that the operation was within a range that can be
sustained on a continuous mode of operation under HECO Dispatch.

7.
The AES Capacity Test Protocol is attached as Appendix A.

C.    General Information
1.
The Facility shall be operated by AES Hawaii personnel.

2.
HECO’s Load Dispatcher shall dispatch the Facility at stable full load for the
duration of the Capacity Test when allowed by system conditions. Testing can be
interrupted or terminated at any time by either party should such be necessary
to protect the safety of personnel, equipment or system stability but shall be
re-commenced once such situation is rectified.

3.
HECO may, at its discretion, dispatch observers to the Facility to monitor
testing as HECO deems necessary. HECO’s observers shall not interfere with
operations, nor shall they direct/supervise AES Hawaii’s operations in any
manner. However, should they find issues that may compromise the quality of the
testing or data, such issues shall be discussed with AES Hawaii management.

4.
Data shall be collected using installed Facility instrumentation set forth in
Appendix B.

5.
HECO shall pay AES Hawaii the Energy Charge for all energy (including any
thereof above 180,000 kW) during the Capacity Test, including any pretest
activities related to the Capacity Test, in accordance with Section 5.1A of the
Power Purchase Agreement without giving effect to any of the modifications to
Section 5.1A set forth in Amendment No. 3.


2

--------------------------------------------------------------------------------






D.    Capacity Test Set up
1.
The Capacity Test run shall commence on a date and time agreed to by HECO and
AES Hawaii and shall continue for 48 continuous hours.

2.
Nominal Full load operating conditions of the Facility are as follows:

•
All Feedwater Heaters in service.

•
Throttle pressure: 1890 psig.

•
Turbine ramp rates shall be as set forth in Section 1 of Exhibit 2 to Amendment
No. 3.

•
Main Steam/Reheat Steam temperature at Turbine: 9500F/10000F.

•
Process Steam: 32 kpph, between 342 - 4180F, between 35 -70 psig, or as may be
directed by Chevron.

•
Once the coal ship is docked at Kalaeloa Barber’s Point Harbor, Overland
Conveyor shall be in service unloading coal ship in accordance with normal
offloading schedule.

•
Boiler blowdown: shall be performed as required to maintain boiler water quality
within normal parameters.

•
Sootblowing to be conducted in accordance with normal operating practices
(approximately every 12 hours).

•
Power Factor: between 0.90 to 1.00 per unit inclusive as directed by the HECO
Load Dispatcher.

•
All equipment operated within design parameters and in accordance with Good
Engineering and Operating Practices.

•
Fuel: Coal with Tire Derived Fuel and Specification Used Oil, or any other
alternative fuel (at AES Hawaii’s reasonable discretion), within normal feed
rates and quality as verified with historical data to be provided by AES Hawaii.



E.    Evaluation of Capacity Test Results
1.
HECO shall poll its revenue meters (KW and KVAR) and make results available to
AES Hawaii within 3 working days after the Capacity Test.

2.
The minimum full load One Clock-Hour Average over the 48-hour test period,
excluding the lowest full load One Clock-Hour Average and any periods that HECO
EMS dispatches or HECO Load Dispatcher directs AES Hawaii to operate below
stable full load, including 2 hours for the Facility to return to stable full
load, shall establish the capacity of the Facility. The “One Clock-Hour Average”
is defined as the four consecutive 15 minute periods beginning with the reading
for the 15 minute period that ends at 15 minutes past the hour.

3.
Should the Overland Conveyor not be in service during the four consecutive 15
minute periods used to establish the minimum full load One Clock-Hour Average
under paragraph E.2 above, the minimum full load One Clock-Hour Average
established under paragraph E.2 above shall be adjusted downward by an amount
equal to average KW load on the Overland Conveyor during the last coal ship
unloading period.


3

--------------------------------------------------------------------------------






4.
The capacity for the Facility shall be rounded to the nearest MW output with
decimal values of 0.50 and higher being rounded up to the next integer MW value
and decimal values of 0.49 or less being rounded down to the next integer MW
value and shall be the capacity level demonstrated for the Facility by the
Capacity Test.

5.
The following data shall be collected by AES Hawaii during the Capacity Test and
submitted to HECO in Excel or other suitable format to allow HECO evaluation of
the Capacity Test results.

Generator
•
Gross MW

•
Gross MVAR

•
Auxiliary MW

•
Auxiliary MVAR

•
Generator Terminal Voltage

•
Generator current

•
Generator Temperatures

•
Field voltage and current

Turbine Cycle
•
Throttle Pressure and Temperature

•
Turbine Control valves positions

•
Hot Reheat Pressure and Temperature

•
Feedwater Flow

•
Process Steam Pressure, Temperature and Flow

•
Condenser backpressure

•
Circulating Water Inlet and Outlet Temperature

Each Boiler
•
Feedwater Flow

•
Feed regulating valve position

•
Drum Pressure

•
Superheater Outlet Pressure and Temperature

•
Reheater Inlet Pressure and Temperature

•
Reheater Outlet Pressure and Temperature

•
Sulfur Content of fuel burned during the test

•
Fuel Flow (coal and alternate fuels in KPPH), and

•
Fuel Flow as a percentage of capability

•
Limestone feeder flow rate

•
Limestone feeder flow rate as percentage of capability

•
Primary Air Fan inlet vanes position and motor current

•
Secondary Air Fan inlet vanes position and motor current

•
Induced Draft Fan inlet vanes position and motor current

•
Emissions concentrations for all items specified in the permit

•
Stack Opacity


4

--------------------------------------------------------------------------------








6.
Upon conclusion of the Capacity Test, AES Hawaii shall submit to HECO a Capacity
Test evaluation report including the data listed above declaring the actual
additional Committed Capacity, up to 9 MW.




5

--------------------------------------------------------------------------------




APPENDIX A
AES Hawaii + 9 MW Capacity Test Protocol
Scheduled Capacity Test Dates
Preliminary checking and testing will be performed on a date to be agreed upon
by HECO and AES Hawaii, during the day shift.
Overview
The Facility will be operated in accordance with the requirements of all permits
during the Capacity Test. AES Hawaii will assign someone to be the designated
Capacity Test Coordinator (“CTC”) for directing the testing operation,
coordinating testing activities for the Facility, verify that valve positions
and status have been correctly executed prior to the commencement of the test,
and providing technical support to the operators throughout the test duration.
The test procedure is based on use of Facility instrumentation.
Operation Requirements
The Facility will be operated using the typical blend of coals and alternative
fuels including spec oil, Tire Derived Fuel (TDF), activated carbon, and
conditioned ash, as such alternative fuels may be available from time to time.
Necessary arrangements will be made with HECO. Process steam will continue to be
exported to Chevron during the Capacity Test. The Capacity Test will be
scheduled such that coal unloading will occur from the Kalaeloa harbor.
The Facility will be brought to the test point as directed by the CTC. Once the
Facility reaches the test point load, it shall be allowed to stabilize for at
least 2 hours to achieve steady-state equilibrium conditions. After the Facility
has stabilized, the CTC will announce commencement of each test and recording of
test data shall begin.
Communications will be verified between the control room and all test personnel
located outside the control room. Watches of all test personnel will be
synchronized to the time indicated by the system clock or equivalent.
Changes in equipment status and the time of status change will be recorded by
the Control Room Technician (“CRT”) in the CRT log. Changes in equipment status
which could jeopardize the test will be evaluated by the CTC.
Any unsafe condition which is observed during the test will be brought to the
attention of the CRT.

6

--------------------------------------------------------------------------------




Pretest Activities
The following pretest activities are to begin on a date agreed upon by HECO and
AES Hawaii and must be completed prior to the Capacity Test.
1.
Conduct a Facility walkthrough to familiarize test personnel with location of
test equipment, instrumentation, etc.

2.
Verify equipment and valve proper position status prior to each test period
which will start on a date agreed upon by HECO and AES Hawaii.

3.
Check critical cycle parameters via performance monitoring and resolve
parameters which demonstrate significant variance to expected values.

4.
For AES Hawaii’s purpose of estimating the revenue meter data based on its DCS
data during the Capacity Test, AES Hawaii shall run the Facility at stable full
load for a period of up to one hour, and HECO will provide revenue meter data
(KW and KVAR) for the stable full load period within 2 days.



Preliminary Capacity Testing
The objective of the Preliminary Capacity Testing is to check that instruments
are functioning properly, make necessary adjustments, check proper installation,
and make corrections or calibrations to any questionable designated test
instrumentation. Ensure the data acquisition system is operational prior to
commencement of testing.
All automated data required for the Capacity Test will be collected during the
Preliminary Capacity Testing, as well as any additional manual data required by
the CTC.
Capacity Test
The Capacity Test will begin at a time and on a date to be agreed upon by HECO
and AES Hawaii. The Capacity Test will be conducted at an approximate Maximum
Continuous Rating at 189,000 KW net output, 5% overpressure (1890 psig), and
30,000 lb/hr or 5% thermal output (whichever is greater) process steam flow to
Chevron. The Facility will be operated within system constraints.
The Facility will operate on or off EMS for the Capacity Test at the sole
discretion of the HECO Load Dispatcher. When on EMS control, HECO will attempt
to keep the Facility as steady as possible as allowed by system conditions. If a
change in load shall occur, time will be allotted for facility stabilization to
occur. The overland conveyer shall be in operation under normal operating
conditions and times. The overland conveyer may be shutdown during ship
off-loading in accordance to the AES Hawaii operating procedure.
Sootblowing will occur in accordance to normal operating procedure.

7

--------------------------------------------------------------------------------




Testing Period and Duration
The Facility will be set at the designated test load and held there until stable
operating conditions have been achieved. Testing will be achieved within a
48-hour period.
Data Collection
Data collected during each test period shall include the following:
•
Data from the Facility online data acquisition system

•
Data from the Facility instruments

•
Manually collected data

•
Data from laboratory analysis of samples



Data will be collected on one hour averages.
Coal Sampling
The test period will include routine AES Hawaii fuel sampling according to
normal procedures.











8

--------------------------------------------------------------------------------




APPENDIX B
AES Hawaii Instrumentation Listing
Signal Name
Description
Units
GTAE01FZ
FROZEN TOT GEN XMFR GROSS
 MWHR 
TGBE0002
GENERATOR REACTIVE POWER
 MVAR 
APAE0003
AES UNIT AUX XFMR GROSS OUTPUT
 P INHR
APAE0002
UNIT AUX XFMR REACTIVE POWER
 MVAR 
TGBE0004
GENERATOR VOLTAGE
 VOLT 
TGBE0003
GENERATOR CURRENT
 AMP  
YGW_GENST_COIL1_TEMP
GEN STATOR COIL #1
DEGF
YGW_GENST_COIL2_TEMP
GEN STATOR COIL #2
DEGF
YGW_GENST_COILV1_TEMP
GEN STATOR COIL V #1
DEGF
YGW_GENST_COILV2_TEMP
GEN STATOR COIL V #2
DEGF
YGW_GENST_COILW1_TEMP
GEN STATOR COIL W #1
DEGF
YGW_GENST_COILW2_TEMP
GEN STATOR COIL W #2
DEGF
HECO Input
NET FACILITY OUTPUT (GEN-SUT-UAT)
 
HECO Input
Net MVAR
 
THRPRESS
XMTR SELECTED THROTTLE PRESS
 PSIG 
THRTEMP
XMTR SELECTED THROTTLE TEMP
 DEGF 
SGJT0003
TURBINE HOT RH WEST INLET TEMP
DEGF
SGJT0004
TURBINE HOT RH EAST INLET TEMP
DEGF
SGJP0003
TURB WEST HOT RH STM PRESSURE
PSIG
SGJP0004
TURB EAST HOT RH STM PRESSURE
PSIG
TFWFLOW
TOTAL FEEDWATER FLOW
 KLBH 
PSTMTEMP
XSEL PROCESS STEAM TEMPERATURE
 DEGF 
PSTMPRES
XMTR SELECTD PROCESS STM PRESS
 PSIG 
PSTMFLOW
XMTR SELECTED PROCESS STM FLOW
 KLBH 
HRAP0001
CONDENSER PRESSURE
 INHgA
HRCT0001
CONDENSER CIRC WATER INLET
 DEGF 
HRCT0002
CONDENSER CIRC WATER OUTLET
 DEGF 
COA0018D
 LOAD CONTROL BY HECO EMS     
 
PWRFACTR
GENERATOR POWER FACTOR
      
TCFLW1AI
TOTAL COAL FLOW 1A
 KLBH 
TCFLW1BI
TOTAL COAL FLOW 1B
 KLBH 
TDFF0002
 FILTERED TDF FLOWRATE
 TPH  
TGBE0006
GENERATOR POWER FACTOR (RAW)
 PCT  
TOFLW1AI
TOTAL OIL FLOW 1A
 GPM  
TOFLW1BI
TOTAL OIL FLOW 1B
 GPH 
LMSTFL1A
LIMESTONE FLOW 1A
LBH
LMSTFL1B
LIMESTONE FLOW 1B
LBH












--------------------------------------------------------------------------------








EXHIBIT 2
OPERATIONAL COMMITMENTS
AES Hawaii confirms, commits to, and/or shall implement the following:
1.
Ramp Rate: AES Hawaii shall continue operating the Facility in accordance with
the following minimum ramp rates. If the Facility increases its capacity, the
Additional Capacity is defined as “X”:

(a)
2.4 MW/minute when the Facility’s output is between 78 MW and 165 + X MW;

(b)
1.2 MW/minute when the Facility’s output is between 70 MW and 78 MW and between
165 + X MW and 172 + X MW;

(b)
0.6 MW/minute when the Facility’s output is between 63 MW and 70 MW and between
172 + X MW and 180 + X MW.

2.
Droop Response

(a)
AES Hawaii shall perform droop response tests consistent with specifications
provided by HECO. These tests will be coordinated around the next scheduled
turbine outage (which is currently scheduled for 2018).

(b)
There is evidence that the DCIS system sees a MW mismatch from the LDC and
counters the Facility’s droop response. AES Hawaii shall modify the control
logic such that the MW mismatch does not exist during periods of frequency
disturbance. AES Hawaii will not commit to replacing the DCIS. Due to the risk
of Facility trip when downloading control logic, AES Hawaii will coordinate the
timing of the upgrade with HECO to minimize risk. This upgrade will be completed
during the next scheduled turbine outage (which is currently scheduled for 2018)
while maintaining AES Hawaii safety and reliability standards.

(c)
AES Hawaii shall perform droop testing to verify the droop curve and verify that
the DCIS changes are effective once made.

(d)
The Facility shall continue to use a droop setting of 5%, with zero deadband.

3.
Enhanced Protection and Control Capabilities

(a)
Turbine Trip Scheme

On October 27, 2015, AES Hawaii lowered the trip timing on the 32-1 reverse
power generation protection relay from 2.5 seconds to 0.25 seconds and shall
maintain such trip timing at 0.25 seconds unless otherwise agreed.
(b)
Protection Upgrade


1

--------------------------------------------------------------------------------






AES Hawaii performed protection upgrades to SEL 300G technology at its own
expense in 2013 as requested by HECO.
(c)
Fault Ride-Through Capability

(i)
During the next scheduled boiler outage (currently scheduled for 2017), AES
Hawaii shall add fault recording devices at its own expense to facilitate event
investigation and allow AES Hawaii to accurately target improvements. Future
data collected to be shared with HECO to maximize root cause analysis benefits.

(ii)
AES Hawaii examined the equipment that tripped during the March 7, 2012 event
and has since upgraded its excitation and voltage regulation system to improve
the Facility’s ability to ride-through voltage dips and maintain a constant high
side voltage.

(iii)
AES Hawaii shall continue to operate in automatic voltage regulation mode.

(d)
On-line Turbine Protection Testing. The following items are currently in
practice by AES Hawaii and shall continue to be so:

(i)
If requested by HECO, AES Hawaii shall lower unit load during turbine protection
testing in order to lower risk to HECO’s system.

(ii)
Testing to be coordinated with HECO’s System Operation Department.

(iii)
AES Hawaii shall stay on EMS during such testing unless directed otherwise by
System Operation Control Center (no impact to availability).

(e)
Wood Poles

(i)
AES Hawaii currently has three wood poles between two steel structures (one at
AES Hawaii’s main transformer and one at the substation, which poles support
both generator and startup power transmission lines).

(ii)
AES Hawaii shall continue to inspect the wood poles per industry standards and
ensure any needed remediation (including replacement) to comply with industry
standards is completed.

(f)
Maintenance Practices

(i)
AES Hawaii has conducted a thorough inspection of the generator by performing
the following:

(A)
Nondestructive testing of retaining rings (Toshiba advised that the inspection
be done with the retaining rings on); and


2

--------------------------------------------------------------------------------






(B)
Flux probe testing before the generator went offline for its most recent
turbine/generator outage.

AES Hawaii shall conduct on-line flux probe testing by December 31, 2015.
(ii)
AES Hawaii performed maintenance on transformer components and the 138 kV
structure at the scheduled turbine outage in 2015 and shall do so again at the
next scheduled turbine outage, scheduled for 2018.








3

--------------------------------------------------------------------------------




EXHIBIT 3
FUEL SUPPLY PROTOCOL
1.
Fuel Supply Requirements and Consequences of Shortage of Fuel Supply

1.1.
AES Hawaii shall have (a) a Monthly Average Daily Fuel Supply of at least
twenty-five (25) days during each calendar month (the “Monthly Fuel Supply
Requirement”) and (b) at least ten (10) days of Available Fuel Supply on each
day (the “Daily Fuel Supply Requirement”). As used in this Exhibit 3, (i)
“Available Fuel Supply” means AES Hawaii’s fuel supply on Oahu and (ii) “Monthly
Average Daily Fuel Supply” means AES Hawaii’s average daily fuel supply on Oahu
unloaded from a ship and fuel supply on any ship that is docked at Kalaeloa
Barber’s Point Harbor that has not yet been unloaded during any calendar month
as shown in the Fuel Supply Report (as defined in paragraph 2.1 below) for such
month.

1.2.
For the purposes of this Exhibit 3, in determining the number of days of
Available Fuel Supply and the Monthly Average Daily Fuel Supply, the amount of
days shall be rounded to the nearest whole number.

1.3.
If a Diversion Event occurs, AES Hawaii shall (a) promptly notify HECO thereof
and (b) use reasonable efforts to cause an affiliate of AES Hawaii to divert a
coal vessel that is transporting fuel to an affiliate of AES Hawaii to instead
deliver such fuel to AES Hawaii at Kalaeloa Barber’s Point Harbor. “Diversion
Event” means any event that will prevent the arrival and discharge of a
nominated coal vessel in sufficient time to permit AES Hawaii to be continuously
dispatched according to the terms of this Fuel Supply Protocol without
interruption until a subsequent or replacement AES Hawaii coal vessel is
expected to be loaded and arrive for discharge at Kalaeloa Barber’s Point
Harbor.

2.
Reporting of Fuel Supply and Dispatch of the Facility

2.1.
By the 10th Business Day of each calendar month during the Term, AES Hawaii
shall provide to HECO a fuel supply report (the “Fuel Supply Report”) detailing
(a) the projected daily Available Fuel Supply, the projected daily fuel
consumption and the projected dates and amounts of fuel deliveries for the
subsequent 365-day period (the “365-Day Projected Fuel Supply”) and (b) the
historical data setting forth the actual daily Available Fuel Supply, the actual
daily fuel consumption, the actual dates and amounts of fuel deliveries and the
Monthly Average Daily Fuel Supply. In the event a pattern of material
inconsistencies in the 365-Day Projected Fuel Supply provided by AES Hawaii is
found, as compared to the Monthly Average Daily Fuel Supply for the same month,
upon HECO’s request, AES Hawaii shall perform, at AES Hawaii’s expense, a review
of their assumptions and formulas used to project the fuel supply and provide
HECO with its proposed remedial action plan within 10 Business Days of such
request.






--------------------------------------------------------------------------------






2.2.
Upon receipt of the Fuel Supply Report each month, if the 365-Day Projected Fuel
Supply projects that AES Hawaii will have less than 15 days of Available Fuel
Supply on any day in such month, then the following provisions shall apply
during such month:

(a)
In addition to providing the Fuel Supply Report on a monthly basis as required
under paragraph 2.1 above, AES Hawaii shall also provide to HECO daily updates
to the 365-Day Projected Fuel Supply (including updates to the projected daily
Available Fuel Supply, projected daily fuel consumption and projected dates and
amounts of fuel deliveries) and the expected date that coal will be fully
unloaded from the next fuel delivery.

(b)
If the next delivery of coal is not expected to be on Oahu (unloaded from a
ship) before the 9th day of projected Available Fuel Supply (i.e., 9 days or
less of fuel on Oahu) is reached, then HECO may dispatch the Facility at a lower
level to conserve fuel. As a condition precedent to HECO exercising its right to
dispatch the Facility at a lower level pursuant to this paragraph 2.2(b), HECO
shall consult with AES Hawaii about the situation and use reasonable efforts to
accommodate the views of AES Hawaii.

(c)
If HECO dispatches the Facility at a lower level to conserve fuel pursuant to
clause (b) above and HECO obtains Replacement Energy as a result thereof, AES
Hawaii shall pay to HECO the difference between HECO’s fuel costs for such
Replacement Energy and the energy costs that would have been incurred pursuant
to the PPA if the Facility had produced the energy for the period during which
the Replacement Energy was obtained; provided that for purposes of the
foregoing, “Replacement Energy” shall mean the difference between (i) the
estimate of how the Facility would have been dispatched were it not for the
reduction in output necessary to conserve fuel, and (ii) the actual dispatch of
the Facility. HECO shall cause any net benefit of such payment to be passed
through to its ratepayers.

2.3.
In accordance with the PPA, HECO has the right to dispatch the Facility anywhere
between the maximum and minimum levels specified in the PPA. If HECO dispatches
(pursuant to 2.2(b)) or AES Hawaii requests dispatch of the Facility at a lower
level (than it would otherwise be dispatched at) because of AES Hawaii’s
shortage in fuel supply, such reduction of dispatch shall be considered a
derating for purposes of the Capacity Charge, the Fixed O&M Cost component of
the Energy Charge, the Equivalent Availability Factor and the Equivalent Forced
Outage Rate.

2.4.
Section 8.1B of the Power Purchase Agreement shall not apply to any derating
pursuant to this Exhibit 3.


2

--------------------------------------------------------------------------------






2.5.
Pursuant to Section 15.2 of the Power Purchase Agreement, the obligations of AES
Hawaii under this Exhibit 3 shall be excused to the extent and for the period
that its inability to perform is caused by a Force Majeure event; provided that
in the case of a Force Majeure event that affects AES Hawaii’s fuel supply (such
as the sinking of a coal vessel), such provision shall not apply to the first
twenty (20) days of AES Hawaii’s obligations hereunder that are affected by such
Force Majeure event.






3